Per Curiam.  We granted Rhonda Kimble’s petition for review of the court of appeals’ per curiam granting dismissal of her appeal. Appellee, now respondent, Robert Gray, Sr., previously asked the court of appeals to determine that Kimble had failed to file a timely appeal. The court of appeals found Kimble had filed her notice of appeal one day too early, and under the terms of Rule 4(c) of the Rules of Appellate Procedure, the court held Kimble’s notice of appeal had no effect. The court of appeals’ per curiam, Kimble v. Gray, Sr., 40 Ark. App. 196, 842 S.W.2d 473 (1992), succinctly sets out that court’s authority and reasons for dismissing Kimble’s appeal. Because we agree with the court of appeals’ per curiam and ruling, we merely affirm its decision.